Exhibit 10.1

 



AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Amendment to Employment Agreement (this “Amendment”) effective as of the
28th day of February, 2017 (the “Effective Date”) by and between TSR, Inc., a
Delaware corporation, with offices at 400 Oser Avenue, Hauppauge, New York 11788
(the “Corporation”) and Christopher Hughes, residing at 18 Westview Road,
Northport, NY (“Executive”).

 

WITNESSETH:

 

WHEREAS, Executive is employed by the Corporation pursuant to the terms of an
employment agreement effective as of the 1st day of March, 2012 between
Executive and the Corporation (the “Employment Agreement”);

 

WHEREAS, the Term (as defined in the Employment Agreement) of the Employment
Agreement is scheduled to expire, in accordance with its terms, on February 28,
2017; and

 

WHERAS, the Corporation and Executive desire to extend the expiration of the
Term from February 28, 2017 to March 31, 2017.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the Corporation and Executive agree as follows:

 

1.         Amendment to Employment Agreement. As of the Effective Date, the
Employment Agreement is amended as follows:

 

Paragraph 3 of the Employment Agreement is hereby deleted in its entirety and
replaced with the following:

 

“Executive shall be employed for a term of five (5) years and one (1) month,
commencing as of the 1st day of March, 2012 and ending on the 31st day of March,
2017 (the “Term”), unless his employment is terminated prior to the expiration
of the Term pursuant to the provisions hereof.”

 

2.         No Additional Modifications. Except as specifically modified herein,
all of the terms, covenants and conditions set forth in Employment Agreement
shall remain unmodified and in full force and effect.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the Effective Date.

 

  /s/ Christopher Hughes   Christopher Hughes          TSR, Inc.         By: /s/
Joseph Hughes   Name:   Joseph Hughes   Title: Chairman

 

 

 